Title: From Thomas Jefferson to Tadeusz Kosciuszko, 14 March 1801
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz



Dear General
Washington Mar. 14. 1801.

I inclose you a letter from mr Barnes on the subject of your affairs here. a loan at an interest of 8. per cent having been proposed by our government, I thought it better to convert a part of your bank stock into that, which was done to advantage. all the details are in the hands of mr Barnes, who is worthy of all confidence.This will be handed you by our friend mr Dawson. I can now hail you with  confidence on the return of our fellow citizens to the principles of ’76. and to their thorough understanding of the artifices which have been played off on them and under the operation of which they were while you were here. they are sensible of the dangers into which they were suffering themselves to be misled, and see the burthens of debt which they have imposed on them. the people have come over in a body to the republican side, & have left such of their leaders as were incurable to stand by themselves: so that there is every reason to hope that that line of party division which you saw drawn here, will be totally obliterated. it would give me infinite pleasure to have you here a witness to our recovery, & to recognise the people whom you knew during the war. for all particulars I refer you to mr Dawson, who, being an actor in the scene, can give you all the details. I have not been able to learn your exact situation since you were here. your letters are too barren of what I wish most to hear, I mean, of things relating to yourself. I am in constant expectation of recieving your commission to buy the hundred acres of land for you in my neighborhood. I am fixed here however for some time. continue to preserve my place in your esteem, and accept assurances of my constant and affectionate friendship.

Th: Jefferson


Mar. 18. This moment mr Pichon arrives & delivers me your letter of which he is the bearer.

